This is an original proceeding by habeas corpus, brought by petitioner for a reduction of bail. It appears that petitioner was convicted in the district court of Tulsa county of manslaughter in the first degree, and his punishment assessed at 25 years in the state penitentiary, and his bail fixed at $25,000, pending his appeal to this court; that petitioner has been unable to give such bail and is confined in the county jail of Tulsa county. Upon an examination of the record, this court is of the opinion that the bail fixed is not excessive, and that petitioner is not entitled to a reduction of bail.